Sinkler, J.,
The auditing judge committed no error in refusing to allow a debt due the executor in its corporate capacity to be set off against a distributee of the estate of which it is executor. From Darroch’s Executors v. Hay’s Administrators, 2 Yeates 208, to Wentz’s Estate, 225 Pa. 566, it has been con*334sistently held that claims due an executor, individually, cannot be set off against a claim due by the estate.
We dismiss the exceptions, without prejudice, however, to any right that exceptant may have, in its corporate capacity, to proceed directly against the distributee in appropriate proceedings.